Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.

Pages 13-14 of the Remarks argue that Salisbury does not teach the newly added limitation of one of the circuits replacing a request with a request token packet for circulation on the control bus upon receipt of request.

Page 13 states the following sections as support for this new limitation, Page 12 lines 11-13 and page 12 lines 19-20. These recitations are provided below:


    PNG
    media_image1.png
    306
    688
    media_image1.png
    Greyscale


The Examiner notes that lines 11-13 of above cited support for the newly added limitation also states that the request is consumed and acted upon prior to being replaced with a request token on the control bus. Lines 15-20 state that a fast bus target may process the request (act upon it) but does not consume the request (remove it from the bus circulation). The request is later consumed by the bus initiator and replaced with a request token. In both support sections, even if not claimed as such, the request is consumed and acted upon (by at least one of the requesting and/or receiving circuits) prior to the request token being provided back to the bus.

-	Therefore, the Examiner interprets the limitation, “in response to receipt of the first of the requests”, to optionally include both reception of and consumption/processing of the request.

The Examiner contends that Salisbury teaches the newly cited claim limitation as discussed below.

Salisbury teaches that a master device takes possession of a permission token issued by a slave device. The master device then sends a message to the slave device for processing. Upon completion of processing the request at the slave device, the master device can relinquish the permission token back to the bus (Paragraphs 14, 62, 63, and 67-70, Figures 5, 7, and 8; After the message has completed as determined at step 107, step 108 then relinquishes the token back to the token bus where it may pass to other devices, including other master devices and the originating slave device. This equates to replacing a request with a request token packet. The master device of Salisbury equates to the claimed “one of the circuits” as the “circuits” are introduces as comprising both the requesting and receiving circuits.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 12-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grijalva et al. U.S. Patent No. 8,301,817 in view of Salisbury et al. U.S. PUGPUB No. 2014/0372646.

Per Claim 1, Grijalva discloses a device comprising:
a control bus (Col. 3 lines 47-48, Figure 1; Inter-module links 131 comprise a control bus.);
a plurality circuits, each of which is accessible on the control bus, the plurality of circuits including a plurality of requesting circuits and a plurality of receiving circuits, each of the receiving circuits being associated with a storage (Col. 4 lines 16-26; requesters and requestees, Col. 5 lines 10-13 and 24-27, Col. 8 lines 22-25; memory resource);
wherein each of the plurality of requesting circuits is operable to dispatch requests to the control bus for delivery to at least one of the plurality of receiving circuits (Col. 4 lines 16-26),
each of the requests being a request to read or write from a storage associated with one or more of the receiving circuits to which it is dispatched (Col. 4 lines 16-32, Table 1, Col. 5 lines 10-43),
wherein each of the receiving circuits is operable to receive one or more of the requests from the control bus and service the one or more of the requests by providing at least one of read or write access to the storage associated with the respective receiving circuit (Col. 4 lines 16 – 26; “requestee”, Col. 7 lines 25-28; “the process is associated with a module that may perform read and write operations”. Col. 8 lines 22-25; “accessing may be a read or write operation”),
wherein the control bus provides a ring path configured to support the requests in circulation in the ring path (Col. 3 lines 21-34, Figure 1; “ring network”),
wherein the control bus is configured to propagate each of the requests at least until those requests have been serviced by one of the receiving circuits (Col. 3 lines 63-64, Col. 4 lines 23-24).

Grijalva does not specifically disclose a token-based system to control the number of requests in circulation on the ring bus.

Salisbury teaches a ring bus (Paragraphs 56 and 57; Figures 1 and 2) configured to transport one or more request token packets (permission tokens) wherein a first of a plurality of requesting circuits (masters 22-26) is configured to: dispatch a first of the requests in response to receipt of a first of the request token packets; and consume the first of the request token packets that triggered the dispatching (Paragraphs 62-64, Figure 5 and Paragraphs 67-68, Figure 7; A master may take temporary possession of a possession token if the token ID matches a message it wishes to initiate. The master then generates the message to send to the slave device. This process is equivalent to consuming the request token packet.). Salisbury further teaches wherein one of the circuits is configured to, in response to receipt of the first of the requests, replace the first of the requests with one of the request token packets for circulation on the control bus (Paragraphs 14, 62, 63, and 67-70, Figures 5, 7, and 8; After the message has completed as determined at step 107, step 108 then relinquishes the token back to the token bus where it may pass to other devices, including other master devices and the originating slave device. This equates to replacing a request with a request token packet. The master device of Salisbury equates to the claimed “one of the circuits” as the “circuits” are introduces as comprising both the requesting and receiving circuits.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Salisbury’s teachings of token-ring based bus utilization teachings with the ring bus teachings of Grijalva because token-based permission architectures are widely known and implemented for ensuring fair, contention-free, bus communications between all devices connected on the ring bus.

Per Claim 2, Grijalva discloses the device of claim 1, wherein each of at least some of the requests comprises an identifier of a first one of the receiving circuits, wherein the first one of the receiving circuits is configured to service one or more of the at least some of the requests in response to an interface associated with the receiving circuit determining that the respective one or more of the at least some of the requests comprises an identifier of the respective receiving circuit (Col. 4 lines 32-48; destination identifier).Per Claim 3, Grijalva discloses the device of claim 1, wherein the servicing the one or more requests comprises each of at least some of the receiving circuits dispatching one or more completion packets onto the control bus for delivery to the one or more requesting circuits that sent the respective one or more requests (Col. 5 lines 44-63; The acknowledgment (ACK) indicates success in performing the request that the acknowledgement is sent in response to.).

Per Claim 4, Grijalva does not specifically disclose a token-based system to control the number of requests in circulation on the ring bus.

However, Salisbury discloses a ring bus (Paragraphs 56 and 57; Figures 2 and 3) configured to transport one or more completion token packets, herein each of the plurality of receiving circuits is operable to: perform the dispatching of each of the one or more completion packets in response to receipt of one of the completion token packets; and for each of the dispatched completion packets, consume the received completion token packet that triggered the dispatching (Paragraphs 14, 36, 45, 59-61, 63, and 70; Figures 6-8).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Salisbury’s teachings of token-ring based bus utilization teachings with the ring bus teachings of Grijalva because token-based permission architectures are widely known and implemented for ensuring fair, contention-free, bus communications between all devices connected on the ring bus.

Per Claim 6, Grijalva discloses the device of claim 3, wherein at least one of the requests is a read request, wherein servicing the read request comprises dispatching a read completion packet onto the control bus for delivery to the at least one requesting circuit that sent the read request, wherein the read completion packet comprises a payload comprising data read from a storage associated with at least one of the receiving circuits that serviced a corresponding read request (Col. 7 line 65 – Col. 8 line 2).

Per Claim 8, Salisbury further teaches wherein the one of the circuits is one of the requesting circuits (Paragraphs 14, 62, 63, and 67-70, Figures 5, 7, and 8; After the message has completed as determined at step 107, step 108 then relinquishes the token back to the token bus where it may pass to other devices, including other master devices and the originating slave device. This equates to replacing a request with a request token packet. The master device of Salisbury equates to the claimed “one of the circuits”.).Per Claim 12, Grijalva discloses the device of claim 1, wherein each of the storages associated with one of the plurality of receiving circuits is part of a component of the device that comprises the associated one of the plurality of receiving circuits (Col. 8 lines 22-25; The memory of each module is associated with the receiving circuit.).
Per Claim 13, Grijalva discloses the device of claim 12, wherein each of the components comprises one or more of: a management central processing unit; a plurality of processors; and a dispatcher for access to a host processing system (Col. 8 lines 22-25).

Per Claims 14, 15, and 27, Grijalva discloses the receiving circuits comprising registers (Col. 5 lines 10-23). Salisbury teaches a service level of permission tokens for a given slave device (Paragraphs 59-61, Figure 4).

Per Claim 16, Grijalva discloses the device of claim 1, wherein the device is an integrated circuit (Col. 3 lines 21-24; system-on-a-chip integrated circuit).

Per Claim 17, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the mapping of the reference is equally applicable.

Per Claim 18, Grijalva discloses the method of claim 17, wherein the first bus initiator includes an item selected from a list consisting of: an on-chip processor running software or firmware; an input output (I/O) port; a PCI express endpoint configured to receive the request from software running on an external processor; and a hardware unit configured to use the control bus to communicate with another hardware unit on a same chip (Col. 3 lines 21-24; system-on-a-chip integrated circuit; modules are therefore “hardware unit” of the SoC.).
Per Claim 19, Grijalva discloses the method of claim 17, wherein the first bus target includes an item selected from a list consisting of: a hardware unit having control registers storing parameters controlling the hardware unit; static random access memory (SRAM) on-chip storage; non-volatile on chip storage; a bridge to off-chip storage; a bridge to an off-ship dynamic random access memory (DRAM) memory controller; and circuitry configured to convert packets from a first control bus communication protocol a second control bus communication protocol (Col. 8 lines 22-25; memory resource must be non-volatile or volatile).

Per Claim 20, Grijalva discloses the method of claim 17, wherein providing access to the storage comprises providing read access (Col. 5 lines 10-23).Per Claim 21, Grijalva discloses the method of claim 17, wherein providing access to the storage comprises providing write access (Col. 5 lines 24-43).
Per Claim 22, Grijalva discloses the method of claim 17, wherein the plurality of bus targets and the plurality of bus initiators are implemented on a same chip as the control bus (Col. 3 lines 21-24; system-on-a-chip integrated circuit;).Per Claim 23, Grijalva discloses the method of claim 17, wherein the request comprises an identifier of the first bus initiator (Col. 3 lines 47-50, Col. 4 lines 33-48; source identifier).

Per Claim 24, Grijalva discloses the method of claim 17, wherein servicing the request comprises dispatching a completion packet onto the control bus for delivery to the first bus initiator (Col. 5 lines 44-63; The acknowledgment (ACK) indicates success in performing the request that the acknowledgement is sent in response to.).
Per Claims 28-31, please refer to the above rejection of claims 1 and 17, 18, 19, and 22, respectively, as the limitations are substantially similar and the mapping of limitations to the reference are equally applicable.

*	*	*	*	*	*	*
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grijalva et al. U.S. Patent No. 8,301,817 in view of Salisbury et al. U.S. PUGPUB No. 2014/0372646 in further view of Saidi et al. U.S. PGPUB No. 2013/0268930.

Per Claims 11 and 26, Grijalva does not specifically teach a broadcast request.

However, Saidi teaches a ring bus 14 where a processing element 16 issues a broadcast request to each of the processing elements connected on the ring bus (Paragraph 58, Figures 1 and 2).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Saidi’s teachings of ring bus and broadcast request with the ring bus teachings of Grijalva because broadcast requests are commonly used on ring buses when communicating maintenance requests or any other operations to be performed by all the components connected to the ring bus.


Allowable Subject Matter
Claims 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 32-35 are allowed as they have been drafted to include limitations previously indicated as comprising allowable subject matter (See Remarks, page 12, for details)

-	The following is a statement of reasons for the indication of allowable subject matter:

Each of Claims 5 and 10 are considered to distinguish over the prior art because they further define a regulator circuit for controlling the number of completion/request token packets circulating on the control bus. Salisbury teaches each of the master/slave device regulating the tokens on the bus, instead of a dedicated regulator circuit of the ring bus, separate from the master/slave device. Claim 9 is considered to distinguish over the prior art in view of the new interpretation applied due to the amendment to claim 1.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186